Citation Nr: 1014482	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for a left wrist 
fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1961 to 
August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

This issue was previously before the Board in March 2009, at 
which point the case was remanded for further development.  
For the reasons discussed below, although the remand 
directives have been complied with, the Board finds that the 
case must be remanded again for further development. 

As noted in the prior remand, the Veteran requested and was 
scheduled for a hearing before a Veterans Law Judge at his 
local RO in February 2008.  However, as he failed to appear 
and has not requested that the hearing be rescheduled, his 
request for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board first notes that the directives in the previous 
remand have been complied with, such that a remand is not 
necessary under Stegall v. West, 11 Vet. App. 268 (1998).  In 
particular, it was confirmed that the Veteran's benefits from 
the Social Security Administration are not due to any medical 
disability, to include a left wrist condition, and no medical 
records are available pertaining to that award.  

However, although the Board regrets the additional delay, 
another remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

Specifically, the last VA examination was conducted in May 
2006, and the most recent medical evidence in the claims file 
is dated in June 2006.  VA's duty to assist a claimant 
includes providing a thorough and contemporaneous medical 
examination, which takes into account prior medical 
evaluations and treatment.  Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); see also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (VA must provide a contemporaneous medical 
examination where the record does not adequately reveal the 
current state of the disability, particularly if there is no 
additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).  Further, records generated by VA facilities 
are considered to be in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether they are physically in the claims file, and a 
remand is necessary if such records may have an impact on the 
adjudication of a claim.  See Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992); Dunn v. West, 11 Vet. App. 462, 466-67 
(1998).

As such, a remand is necessary to obtain any outstanding 
treatment records pertaining to the Veteran's left wrist 
disability, to include any VA treatment records dated from 
June 2006 forward.  Any outstanding private treatment records 
identified by the Veteran should also be obtained.  After all 
available records have been associated with the claims, the 
Veteran should be scheduled for a VA examination to determine 
the current severity of his left wrist disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
providers who have treated him for 
symptoms of his left wrist disability.  
After obtaining any necessary 
authorizations, request copies of all 
outstanding treatment records, 
including but not limited to any VA 
treatment records dated from June 2006 
forward.  All requests and all 
responses, including negative 
responses, must be documented in the 
claims file.  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance 
with 38 C.F.R. § 3.159(c)&(e).

2.  After completing the above-
described development, schedule the 
Veteran for a VA examination to 
determine the current severity of his 
left wrist disability.  The entire 
claims file and a copy of this remand 
should be made available to the 
examiner for review, and such review 
should be noted in the report.  All 
necessary tests and studies should be 
conducted, and the examiner should 
specifically address any functional 
effects of such disability.

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim based 
on all lay and medical evidence of 
record, with consideration of all 
potentially applicable rating codes.  
If the claim remains denied, issue a 
supplemental statement of the case to 
the Veteran and his representative, 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of the 
requested examination is to obtain information and/or 
evidence which may be dispositive of the appeal.  Therefore, 
the Veteran is hereby placed on notice that, pursuant to 38 
C.F.R. § 3.655 (2009), failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

